Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2020

                                     No. 04-20-00226-CV

      Abelardo G. GONZALEZ, Individually and as Next Friend of M.A.G. and Z.A.G.,
                                     Appellant
                                         v.
    Alberto J. GONZALEZ, Sergio R. Gonzalez, Rosalinda Gonzalez, and Diana Gonzalez,
                                     Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVH001007D3
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
        We grant appellant's motion for extension of time to file his brief and order appellant's
brief due October 27, 2020.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court